                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6
                                         GREGORY MALLEY,
                                   7                                                       Case No. 5:20-cv-01925-EJD
                                                         Plaintiff,
                                   8                                                       ORDER DENYING PLAINTIFF’S
                                                  v.                                       MOTION FOR A TEMPORARY
                                   9                                                       RESTRAINING ORDER
                                         SAN JOSE MIDTOWN DEVELOPMENT
                                  10     LLC, et al.,                                      Re: Dkt. No. 2

                                  11                     Defendants.

                                  12          On March 19, 2020, Plaintiff Gregory Malley filed a motion for a temporary restraining
Northern District of California
 United States District Court




                                  13   order against Defendants San Jose Midtown Development LLC (“SJMD”), Sangeeth Peruri, and
                                  14   Thomas Malgesini. Motion for Temporary Restraining Order (“TRO Mot.”), Dkt. No. 2. On
                                  15   March 19, 2020, the case was reassigned to the undersigned. Dkt. No. 8. For the reasons
                                  16   discussed below, the Court DENIES the motion.
                                  17          This case arises under California contract law and federal civil RICO (18 U.S.C. § 1964).
                                  18   Defendant Peruri leads an investment consortium that holds a majority stake in SJMD. TRO Mot.
                                  19   at 6. Defendant Malgesini belongs to Defendant Peruri’s majority group. Id. In September 2014,
                                  20   Plaintiff and two other investors contributed property located at 777 West San Carlos Street, San
                                  21   Jose, California (“the Property”) to SJMD. Id. at 6–7. Plaintiff entered into an amended operating
                                  22   agreement with Defendant SJMD regarding the Property, which gave Plaintiff a 16.66% economic
                                  23   interest in SJMD. Id. at 7. Defendant SJMD recently entered into an agreement to sell the
                                  24   Property. Id. at 7–8. Escrow closed March 18, 2020 and the funds for the property were
                                  25   deposited into Defendant SJMD’s bank account on March 19, 2020. Id. at 7. The Property sold
                                  26   for $11.2 million. Id. at 8.
                                  27          Plaintiff alleges that majority stakeholder Defendant Peruri forced minority stakeholders to
                                  28   Case No.: 5:20-cv-01925-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER
                                                                         1
                                   1   bear the brunt of all costs associated with developing the Property by (1) retiring debt payable at

                                   2   10 percent and (2) requiring the minority members to take out usury loans ranging from 20 to 40

                                   3   percent. Id. at 7. Plaintiff contends these usury rates are illegal. See Complaint for Damages and

                                   4   Equitable Relief (“Compl.”) ¶ 8, Dkt. No. 1. Defendants collected such rates by:

                                   5       1. Adopting the “Second Amendment” to the SJMD Operating Agreement, which allows

                                   6           Defendant SMJD to charges its Members usury interest and amend its Operating

                                   7           Agreement without the unanimous, written consent of its Members. Id. ¶ 14.

                                   8       2. Adopting the “Fifth Amendment” to the SJMD Operating Agreement, which gave

                                   9           Defendant SJMD further authority to charge its Members usury interest and gave

                                  10           Defendant SJMD the power to withhold a Member’s distribution unless he or she agreed to

                                  11           waive his or her claims against SJMD. Id. ¶ 15.

                                  12           Based on these amendments, Defendants argue they are able to charge Plaintiff late fees
Northern District of California
 United States District Court




                                  13   for overdue usuries. Id. ¶ 18. Defendants allegedly plan to take these fees out of Plaintiff’s share

                                  14   of the Property proceeds. Id. ¶ 19. Pursuant to the Fifth Amendment to the Operating Agreement,

                                  15   Defendants plan to withhold the rest of Plaintiff’s distribution because Plaintiff refuses to waive

                                  16   his legal claims against SJMD. Id. ¶ 20.

                                  17           Plaintiff also entered into a Joint Venture Agreement with Defendant Malgesini. TRO

                                  18   Mot. at 17. Under this agreement, Defendant Malgesini loaned Plaintiff $200,000 in connection

                                  19   with another real-estate transaction. Id. Pursuant to the agreement, if Plaintiff had not repaid

                                  20   Defendant Malgesini before the close of escrow on the Property, then Defendant Malgesini could

                                  21   garnish $250,000 of Plaintiff’s share of proceeds from the Property. Id.

                                  22           “The same legal standard applies to a motion for a temporary restraining order and a

                                  23   motion for a preliminary injunction.” Henry Schein, Inc. v. Cook, 191 F. Supp. 3d 1072, 1076

                                  24   (N.D. Cal. 2016). “A plaintiff seeking either remedy must establish that he is likely to succeed on

                                  25   the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

                                  26   balance of equities tips in his favor, and that an injunction is in the public interest.” Id. (internal

                                  27   citation and quotation omitted). On a temporary restraining order, a plaintiff must demonstrate

                                  28   Case No.: 5:20-cv-01925-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER
                                                                         2
                                   1   that there exists a significant threat of irreparable injury. See, e.g., Baker DC v. NLRB, 102 F.

                                   2   Supp. 3d 194, 198 (D.D.C. 2015); Towery v. Brewer, 672 F.3d 650, 657 (9th Cir. 2012) (“Under

                                   3   the ‘serious questions’ version of the [preliminary injunction] test” a plaintiff must still show that

                                   4   “there is a likelihood of irreparable injury.”); cf. TRO Mot. at 18 (using “serious questions” test

                                   5   but failing to include requirement of irreparable injury).

                                   6          Here, Plaintiff has failed to show that a significant threat of irreparable harm exists.

                                   7   Plaintiff argues the two contractual amendments and the Joint Venture agreement are null and void

                                   8   and asks the Court to enjoin Defendant SJMD from enforcing these provisions.1 See Compl. at 22

                                   9   (Prayer for Relief); TRO Mot. at 23–24. In Plaintiff’s view, allowing the amendments and Joint

                                  10   Venture Agreement to stand will cause Plaintiff “irreparable harm” because these provisions allow

                                  11   Defendant SJMD to detain Plaintiff’s Property proceeds, which deprives Plaintiff of the economic

                                  12   means to litigate this lawsuit. Id. at 23. Plaintiff, however, neither cites support for his
Northern District of California
 United States District Court




                                  13   proposition that an inability to retain counsel constitutes irreparable harm nor explains why he

                                  14   cannot find counsel on a contingency fee basis. Moreover, Plaintiff’s claims for relief are

                                  15   economic. He seeks treble damages, a finding that Defendants improperly withheld money

                                  16   pursuant to the amendments and Joint Venture Agreement, and other special damages. Compl. at

                                  17   22–23 (Prayer for Relief). Such economic damages can be redressed through monetary

                                  18   damages—Plaintiff does not need equity to redress his harms. Plaintiff thus has not meet the

                                  19   requisite “irreparable harm” standard and the Court DENIES Plaintiff’s motion for a temporary

                                  20   restraining order.

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 19, 2020

                                  23                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  24                                                     United States District Judge
                                  25

                                  26   1
                                         Plaintiff also asked the Court to enjoin Defendant SJMD from disbursing 15 percent of the
                                  27   Proceeds from the $11.2 million sale of the Property. This request is now moot as 15 percent has
                                       already been disbursed. See Dkt. No. 9.
                                  28   Case No.: 5:20-cv-01925-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER
                                                                                         3
